Appellant again urges that we should have given consideration to his assignments of error, and he then refers to his fourth assignment of error as set forth in his motion for new trial, etc. This court does not pass upon assignments of error as has been said by us many times. All complaints, in order to bring them properly before this court, must be made the subjects of bills of exception. What appellant refers to as his assignment of error No. 4 is one of the paragraphs in his motion for new trial. The motion for new trial contains eight pages, and consists of seventeen paragraphs. We have no means of knowing from this record that the action of the trial court in overruling the entire motion for new trial was not well supported in every way. Practically all of the complaints of appellant in his motion for rehearing are in the same unfortunate condition as the one just referred to.
Looking to the transcript in this case, and examining the bills of exception therein contained, we are led to believe that substantially the same complaint appears in appellant's bill of exceptions No. 4 that is in what is called his assignment of error No. 4. Said bill of exceptions, in substance, sets out that appellant presented to the court his motion in writing to withdraw and exclude the testimony of Justice of the Peace Myres, and the motion made by appellant in this regard is set out in the bill of exceptions, which proceeds to say that the court having heard said motion and fully considered same, overruled it. We said in our original opinion the bill concludes with the statement that the court overruled the motion and declined to withdraw said testimony. We have again looked over the bill of exceptions and find nowhere in same any facts stated and certified to by the court as true which would support any proposition on behalf of appellant that the court's action *Page 75 
was not well taken. A bill of exceptions presenting merely a complaint of argument, the introduction of evidence, or any other matter of procedure which does not carry within itself a showing that the action complained of is erroneous, — is incomplete. The bill of exceptions shows no error. Appellant has several other assignments of error aimed at the testimony of Mr. Myres. We have been put to the trouble of searching through the bills of exception to find if there be support of any of these propositions without finding same. Mr. Myres would have a perfect right to testify to the statements made to him by the appellant, in substance, that he was drunk on the occasion of the alleged drunk driving charged against him. The bills of exception complaining of the various matters pertaining to the proceedings before Justice of the Peace Myres are so defective as it is impossible for us to appraise same.
Appellant brings down, in support of one of his complaints, a supplemental transcript containing bills of exception 3 and 10. Unfortunately they are in the same condition as the other bills of exception herein, neither of same containing any certificate or showing on the part of the trial court of facts that support appellant's complaint. The mere making of complaints and the overruling of same, and the recitation of such facts in a bill of exceptions bring nothing before us. Appellant has a lengthy recitation in his motion of facts appearing in the testimony of various witnesses in the statement of facts as supporting contentions made by him in bills of exception. Those facts ought to have been put into bills of exception and certified by the trial court in his approval thereof. This court has said times almost without number that we can not go to the statement of facts in order to verify complaints in bills of exception, but the bill must be complete within itself. See Boone v. State, 215 S.W. 310. The authorities are uniform in support of this proposition.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent. *Page 76